DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 is missing a period by the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The claimed limitations of “a first tree-building unit”, “a second tree-building unit”, “a multiplexing unit” and “a querying unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
 (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Allowable Subject Matter
According to a prior art search on the invention, Kong et al. (US Pub. No. 2013/0097205) disclose an invention where the classification dimension module obtains an initial classification structure tree to store the data classification structure. The initial classification structure tree includes an initial root node representing data source characteristics and at least one level child node that describes classification characteristics. One or more leaf nodes store corresponding data.  The present techniques may then perform the following operations at least once to generate a reorganized classification structure tree to store the data classification structure and store the generated reorganized classification structure tree. The rule engine module determines the initial root node or a child node in the initial classification structure tree as an initial root node of the reorganized classification structure tree. Among remaining nodes other than the determined root 
However, the cited prior arts, taken alone or in combination, fail to teach or disclose the claimed features of “generating a second type decision tree by performing tree building for each leaf node in the first type decision tree based on a template dimension of the classification rule set; and associating a plurality of leaf nodes that are Same Pattern Sub Ruleset (SPSR) to each other in the first type decision tree with a same second type decision tree” as recited in claim 1, “a second tree-building unit configured to generate a second type decision tree by performing tree building for each leaf node in the first type decision tree based on a template dimension of the classification rule set; and a multiplexing unit configured to associate a plurality of leaf nodes that are Same Pattern Sub Ruleset (SPSR) to each other in the first type decision tree with a same second type decision tree” as recited in claim 6, and “generate a second type decision tree by performing tree building for each leaf node in the first type decision tree based on a template dimension of the classification rule set; associate a plurality of leaf nodes that are Same Pattern Sub Ruleset (SPSR) to each other in the first type decision tree with a same second type decision tree” as recited in claim 11 when considering each claim individually as a whole. 
Claims 1 – 5 and 11 – 15 are allowed.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473